For more information, contact: McCall Butler Mobile: 917-209-5792 E-mail: mbutler@attews.us AT&T’s First-Quarter Results Highlighted by Wireless Gains, U-verse TV Growth, Double-Digit Increase in IP Data Revenues § EPS of $0.53 versus $0.57 for the year-earlier first quarter; incremental noncash pension/retiree benefit costs reduced first-quarter 2009 EPS by $0.05, consistent with full-year outlook § 1.2million net gain in total wireless subscribers to reach 78.2million; 875,000 retail postpaid net adds, up 24.1percent versus results in the year-earlier first quarter § 26.0percent wireless operating income margin, 40.9percent wireless OIBDA service margin, with sequential expansion reflecting iPhone benefits and continued operational improvements § Continued strong integrated device adoption including more than 1.6million iPhone 3G devices activated during the first quarter; the number of AT&T postpaid wireless subscribers with integrated devices more than doubled over the past year § 38.6percent increase in wireless data revenues to $3.2billion, more than double the total for the first quarter two years earlier; growth driven by messaging, Internet access, e-mail, access to applications and related services § Fifth consecutive quarter with a year-over-year increase in wireless postpaid subscriber ARPU, up 2.1percent versus the year-earlier quarter to $59.21 § Strong growth in AT&T U-verseSM TV subscribers, with a net increase of 284,000, nearly double the company’s gain in the year-earlier first quarter, to reach 1.3million in service § 471,000 net increase in total broadband connections — wireline and wireless LaptopConnect cards — to reach 16.7million in service § 16.4percent growth in wireline IP data revenues driven by rapid expansion in AT&T U-verse services and growth in business products such as Virtual Private Networks (VPNs) and managed Internet services Note: AT&T's first-quarter earnings conference call will be broadcast live via the
